Name: Commission Regulation (EC) No 2930/95 of 18 December 1995 amending Regulation (EC) No 762/94 laying down detailed rules for the application of Council Regulation (EEC) No 1765/92 with regard to the set-aside scheme
 Type: Regulation
 Subject Matter: environmental policy;  agricultural policy;  cooperation policy;  economic policy;  farming systems;  agricultural structures and production
 Date Published: nan

 Avis juridique important|31995R2930Commission Regulation (EC) No 2930/95 of 18 December 1995 amending Regulation (EC) No 762/94 laying down detailed rules for the application of Council Regulation (EEC) No 1765/92 with regard to the set-aside scheme Official Journal L 307 , 20/12/1995 P. 0008 - 0009COMMISSION REGULATION (EC) No 2930/95 of 18 December 1995 amending Regulation (EC) No 762/94 laying down detailed rules for the application of Council Regulation (EEC) No 1765/92 with regard to the set-aside schemeTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1765/92 of 30 June 1992 establishing a support system for producers of certain arable crops (1), as last amended by Regulation (EC) No 2800/95 (2), and in particular the second subparagraph of Article 7 (1) and Article 12 thereof, Whereas, by virtue of its application since its introduction, the set-aside scheme established by Regulation (EEC) No 1765/92 must be considered an instrument for managing arable crop production whose rate is likely to be changed in each marketing year on the basis of the market situation; whereas this has been demonstrated by the fact that the Council has fixed as an exceptional measure in two consecutive marketing years a set-aside rate different to the basic rate; Whereas, in this context, the detailed rules for applying the set-aside scheme laid down by Commission Regulation (EC) No 762/94 (3), as last amended by Regulation (EC) No 2015/95 (4), should allow producers to make an annual adjustment to any rate change decided; whereas, as a result, those producers who opted for the scheme provided for in Article 5 of that Regulation should be allowed, should they so wish, to revoke their undertaking without being penalized; Whereas, however, the guarantee of a minimum rate of compensation in return for setting aside land for a minimum period is an important factor where certain environment measures are concerned; whereas the revocation of undertakings already entered into for land left fallow pursuant to Article 7 (1) of Regulation (EEC) No 1765/92 and for which environmental aid has been granted in addition to the set-aside compensation should not, therefore, be facilitated; whereas for these same reasons, access to the guarantee in respect of such land should be maintained; Whereas the Joint Management Committee for Cereals, Oils and Fats and Dried Fodder has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 762/94 is amended as follows: 1. the following sentence is added to Article 4 (4): 'However, this provision shall not apply to applications for area-related aid submitted in 1996 for the 1996/97 marketing year`; 2. the following is added to Article 5 (3): '(c) by informing the competent authority of it and submitting his application for area-related aid for the 1996/97 marketing year. However, parcels of land that have already benefited under the aid scheme provided for in the second subparagraph of Article 7 (4) of Regulation (EEC) No 1765/92 or Articles 2 (1) (g) and 10 of Regulation (EEC) No 2078/92 shall be excluded from this entitlement.`; 3. the following paragraph 5 is added to Article 5: '5. Entitlement pursuant to this Article is limited: (a) to producers who opted for the scheme provided for in paragraph 1 before the entry into force of Commission Regulation (EC) No 2930/95 (*); and (b) producers who withdrew plots of land within the meaning of Article 7 (1) of Regulation (EEC) No 1765/92 and who, in respect of this land, benefit from aid granted pursuant to the second subparagraph of Article 7 (4) of that Regulation or Articles 2 (1) (g) and 10 of Regulation (EEC) No 2078/92. ` Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 1995. For the Commission Franz FISCHLER Member of the Commission (*) OJ No L 307, 20. 12. 1995, p. 8.